

Exhibit 10.35


















LIONS GATE ENTERTAINMENT INC.
DEFERRED COMPENSATION PLAN






EFFECTIVE DATE
SEPTEMBER 1, 2018



















ARTICLE I
Establishment and Purpose
Lions Gate Entertainment Inc., a Delaware corporation (the “Company”),
establishes the Lions Gate Entertainment Inc. Deferred Compensation Plan (the
“Plan”) effective September 1, 2018 (the “Effective Date”).
The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their Salary,
Bonus, Commissions and/or other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.
The Plan constitutes an unsecured promise by each Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employers, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its Participants and their beneficiaries. The Plan is
unfunded for federal tax purposes, and is intended to be an unfunded arrangement
for eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Accordingly, the Plan is intended to qualify
for the exemptions provided in Sections 201, 301, and 401 of ERISA. Any amounts
set aside to defray the liabilities assumed by the Company or an Adopting
Employer will remain the general assets of the Company or the Adopting
Employers, and shall remain subject to the claims of the Company’s or the
Adopting Employers’ creditors, until such amounts are distributed to the
Participants.
ARTICLE II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant, and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Each Account is intended to constitute an unfunded obligation within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its Eligible Employees.

2.4
Affiliate. Affiliate means any corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

2.5
Bonus. Bonus means any cash compensation (including any amounts that are
denominated in dollars that the Committee determines will be awarded as fully
vested shares rather than cash), in addition to Salary and Commissions, for
services performed by a Participant for a Service Recipient during the
applicable Plan Year (or applicable Plan Years or Fiscal Year(s), as the case
may be), whether or not paid in such Plan Year (or Fiscal Year) or included on
the federal income tax form W-2 for such year (or years), payable to a
Participant as an Employee under any Employer’s annual, semi-annual, or
quarterly bonus plans or short-term cash incentive plans, excluding any amounts
that may be payable with respect to any long-term incentive plans, stock
options, stock appreciation rights, restricted stock and/or restricted stock
units. Bonus shall be calculated before any reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to any qualified
or nonqualified plans of any Employer, other than any cafeteria plan of any
Employer maintained pursuant to Code Section 125. The Committee, in its
discretion, will specify the types of bonuses that may be deferred under the
Plan.

2.6
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled upon the
death of a Participant in accordance with the provisions of the Plan.

2.7
Board of Directors. Board of Directors means the board of directors of the
Company.

2.8
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.

2.9
Change in Control. Change in Control means the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, as determined in
accordance with this Section. In order for an event described below to
constitute a Change in Control with respect to a Participant, except as
otherwise provided in part (b)(ii) of this Section, the applicable event must
relate to the corporation for which the Participant is providing services, the
corporation that is liable for payment of the Participant’s Account Balance (or
all corporations liable for payment if more than one), as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(2), or such other corporation
as is determined in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
(a)
A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

(b)
A “change in the effective control” of the applicable corporation shall occur on
either of the following dates:

(i)
The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

(ii)
The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

(c)
A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

(d)
The determination of whether an event constitutes a Change in Control shall be
made in compliance with Treas. Reg. §1.409A-3(i)(5).

2.10
Change in Control Benefit. Change in Control Benefit means the benefit payable
in a single lump sum to a Participant in the event such Participant experiences
a Separation from Service within one year following a Change in Control, as
provided in Section 6.1 of the Plan.

2.11
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

2.12
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific section of the Code shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation or regulation amending, supplementing, or superseding such
section or regulation

2.13
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.14
Commissions. Commissions means any compensation (including quarterly sales
incentives) in addition to Salary and Bonus, for services performed during any
applicable Plan Year (or Fiscal Year, as the case may be), whether or not paid
in such Plan Year (or Fiscal Year) or included on the federal income tax form
W‑2 for such year, payable to a Participant as an Employee under any Employer's
commission or sales incentive agreement.

2.15
Committee. Committee means the committee appointed by the Board of Directors or
the Compensation Committee to administer the Plan. If no designation is made,
the Chief Executive Officer of the Company, or his or her delegate, shall have
the powers of the Committee.

2.16
Company. Company means Lions Gate Entertainment Inc., a Delaware corporation.

2.17
Compensation. Compensation means a Participant’s Salary, Bonus, Commissions, and
such other cash compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.

2.18
Compensation Committee. Compensation Committee means the Compensation Committee
of the Board of Directors.

2.19
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (a)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (b) the
Payment Schedule applicable to one or more Accounts. The Committee may permit
different deferral amounts for each component of Compensation and may establish
a maximum deferral amount for each such component. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.4.

2.20
Death Benefit. Death Benefit means the benefit payable in a single lump sum
under the Plan to a Participant’s Beneficiary(ies) upon the Participant’s death
as provided in Section 6.1 of the Plan.

2.21
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals. Except as otherwise specified
in the Plan, Deferrals shall be calculated with respect to the gross cash
Compensation payable to the Participant prior to any deductions or withholdings.
Notwithstanding any contrary Plan provision, Deferrals shall be reduced by the
Committee as necessary so that they do not exceed 100% of the cash Compensation
of the Participant remaining after deduction of all applicable tax withholdings
and other deductions required by applicable law.

2.22
Director. Director means a member of the Board of Directors of the Company.

2.23
Disability Benefit. Disability Benefit means the benefit payable in a single
lump sum to a Participant in the event such Participant is determined to be
Disabled as provided in Section 6.1 of the Plan.

2.24
Disabled or Disability. Disabled or Disability means that a Participant is, by
reason of any medically-determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months: (a) unable to engage in any substantial gainful
activity, or (b) receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s Employer. The Committee shall determine whether a Participant is
Disabled in accordance with Code Section 409A, provided, however, that a
Participant shall be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration. The determination of whether a
Participant is Disabled shall be made in compliance with Treas. Reg.
§1.409A-3(i)(4).

2.25
Discretionary Contribution. Discretionary Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Section 5.1 of the Plan. Discretionary Contributions are credited
at the sole discretion of the Participating Employer, and the fact that a
Discretionary Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Discretionary Contributions in
subsequent years. A Discretionary Contribution may be made to one or more
Participants, and the amount contributed to each such Participant may differ.
Unless the context clearly indicates otherwise, a reference to a Discretionary
Contribution shall include Earnings attributable to such a contribution.

2.26
Earnings. Earnings mean a positive or negative adjustment to the value of an
Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII.

2.27
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion, who meets eligibility
requirements set by the Committee for participation in the Plan.

2.28
Employee. Employee means a common-law employee of an Employer.

2.29
Employer. Employer means, with respect to Employees it employs, the Company or
any Adopting Employer.

2.30
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific section of ERISA shall
include such section, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.

2.31
Fiscal Year. Fiscal Year means the Company’s fiscal year.

2.32
Fiscal Year Compensation. Fiscal Year Compensation means any Bonus, Commissions
or other Compensation relating to a period of service coextensive with one or
more consecutive Fiscal Years, of which no amount is paid or payable during the
Fiscal Year or Fiscal Years constituting the period of service to which such
Compensation relates. Compensation is Fiscal Year Compensation only if it
qualifies as fiscal year compensation under Treas. Reg. §1.409A-2(a)(6).

2.33
401(k) Plan. 401(k) Plan means the Lions Gate Entertainment Inc. 401(k) Plan, as
amended from time to time.

2.34
Participant. Participant means an Eligible Employee who: (a) has received
written notification of his or her eligibility to participate in the Plan, (b)
meets all requirements specified by the Committee for participation in the Plan,
and (c) is providing services to an Employer on the participation start date
specified by the Committee. A Participant’s continued participation in the Plan
shall be governed by Section 3.2 of the Plan.

2.35
Participating Employer. Participating Employer means the Company and each
Adopting Employer.

2.36
Payment Schedule. Payment Schedule means the date as of which payment of one or
more benefits under the Plan will commence and the form in which payment of such
benefits will be made.

2.37
Performance-Based Compensation. Performance-Based Compensation means any Bonus
or other compensation amount to the extent that it is: (a) contingent on the
satisfaction of pre-established organizational or individual performance
criteria, (b) not readily ascertainable at the time the deferral election is
made, and (c) based on services performed over a period of at least 12 months.
For this purpose, performance criteria are “pre-established” if they are
established in writing no later than 90 days after the commencement of the
service period to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation shall not include any Bonus or other compensation
that is paid due to the Participant’s death, or because the Participant becomes
Disabled, without regard to the satisfaction of the performance criteria.
Compensation is Performance-Based Compensation only if it qualifies as
performance-based compensation under Treas. Reg. §1.409A-1(e).

2.38
Plan. Generally, the term Plan means the “Lions Gate Entertainment Inc. Deferred
Compensation Plan” as documented herein, and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may, in the appropriate context, also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. §1.409A-1(c), or the Plan or
portion of the Plan and any other nonqualified deferred compensation plan or
portion thereof that is treated as a single plan under such section.

2.39
Plan Year. For the first year, Plan Year means a period beginning on September
1, 2018 and ending on December 31, 2018, and for each subsequent year, a period
beginning on January 1 and ending on December 31 of the same calendar year.

2.40
Salary. Salary means the Participant’s annual rate of base pay for services
performed for a Service Recipient as an Employee during the applicable Plan
Year, whether or not paid in such Plan Year, or included on the federal income
tax form W-2 for such year, excluding bonuses, commissions, overtime, fringe
benefits, stock options, stock appreciation rights, restricted stock, relocation
expenses, payments of unused vacation days or paid-time-off days, long term or
other incentive payments, non-monetary awards, other non-monetary compensation,
severance pay, and automobile and other allowances paid to the Participant.
Salary shall be calculated before any reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to any qualified or
nonqualified plans of any Employer, other than any cafeteria plan of any
Employer maintained pursuant to Code Section 125.

2.41
Separation from Service.

(a)
With respect to a Service Provider who is an Employee, Separation from Service
means either (i) termination of the Employee’s employment with the Company and
all Affiliates due to death, retirement or other reasons, or (ii) a permanent
reduction in the level of bona fide services the Employee provides to the
Company and all Affiliates to an amount that is 20% or less of the average level
of bona fide services the Employee provided to the Company in the immediately
preceding 36 months, with the level of bona fide service calculated in
accordance with Treas. Reg. §1.409A-1(h)(1)(ii). For purposes of determining
whether a Separation from Service has occurred, the definition of “Affiliate”
shall be modified by substituting 50% for 80% in each place it appears in Code
Section 1563(a)(1), (2) and (3), for purposes of Code Section 414(b), and in
each place it appears in Treas. Reg. §1.414(c)-2, for purposes of Code Section
414(c).

The Employee’s employment relationship is treated as continuing while the
Employee is on military leave, sick leave, or other bona fide leave of absence
(if the period of such leave does not exceed six months or, if longer, so long
as the Employee’s right to reemployment with the Company or an Affiliate is
provided either by statute or contract). If the Employee’s period of leave
exceeds six months and the Employee’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such
six-month period. Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to Code
Section 409A.
(b)
If a Participant provides services for an Employer as both an Employee and a
Director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a Director shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee, and the services provided by such Participant as an Employee shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as a Director.



The determination of whether a Service Provider has had a Separation from
Service shall be made in compliance with Treas. Reg. §1.409A-1(h).
2.42
Separation from Service Account. Separation from Service Account means one or
more Accounts established by the Committee to record the amounts payable to a
Participant upon Separation from Service.

2.43
Separation from Service Benefit. Separation from Service Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service as provided in Section 6.1 of the Plan.

2.44
Service Provider. Service Provider means a Participant or any other “service
provider,” as defined in Treas. Reg. §1.409A-1(f).

2.45
Service Recipient. Service Recipient means, with respect to a Participant, the
Employer and all Affiliates.

2.46
Specified Date Account. Specified Date Account means one or more Accounts
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. The Committee
may in its discretion establish a maximum number of Specified Date Accounts for
Plan Participants. A Specified Date Account may be identified in enrollment
materials as an “In-Service Account,” “Short-Term Account,” “Scheduled
Distributions Account” or such other name as established by the Committee
without affecting the meaning thereof.

2.47
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).

2.48
Specified Employee. Specified Employee means an Employee who, as of the date of
his Separation from Service, is a "key employee" of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise. An Employee is a key employee if he meets the requirements
of Code Section 416(i)(l)(A)(i), (ii), or (iii) (applied in accordance with
applicable regulations thereunder and without regard to Code Section 416(i)(5))
at any time during the 12-month period ending on the Specified Employee
Identification Date. Such Employee shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treasury Regulation Section
1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for purposes
of income tax withholding at the source, plus amounts excludible from gross
income under section 125(a),· 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b), without regard to rules that limit the remuneration included in wages
based on the nature or location of the employment or the services performed);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Section 872, 893, 894,
911, 931 and 933, provided such compensation is not effectively connected with
the conduct of a trade or business within the United States.


Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treasury Regulation Section 1.409A-1(i)(2); and (ii) the Company may through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company, elect to use a different
definition of compensation.


In the event of corporate transactions described in Treasury Regulation Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


2.49
Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.



Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.


2.50
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. §1.409A-1(d).

2.51
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or the Participant’s Beneficiary; loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The types
of events which may qualify as an Unforeseeable Emergency may be limited by the
Committee.

The determination of whether a Participant has had an Unforeseeable Emergency
shall be made in compliance with Treas. Reg. §1.409A-3(i)(3).
2.52
Valuation Date. Valuation Date means each Business Day.

ARTICLE III
Eligibility and Participation
3.1
Eligibility and Participation. The Committee shall designate the eligibility
requirements for participation in the Plan in its sole and absolute discretion,
in accordance with applicable law and the terms and conditions of the Plan. The
Committee’s eligibility determination shall be in writing and as determined in
the discretion of the Committee, may be changed from time to time. An Eligible
Employee shall become eligible to accrue deferred compensation under the Plan or
receive a Discretionary Contribution on the date such person becomes a
Participant.

3.2
Duration. A Participant shall continue to be eligible to make Deferrals of
Compensation and receive allocations of Discretionary Contributions, if any,
subject to the terms of the Plan, for as long as such Participant remains an
Eligible Employee or until the Committee, in its discretion, decides the
Participant no longer is entitled to participate in the Plan. A Participant who
ceases to be an Eligible Employee or who no longer is entitled to participate in
the Plan but who has not Separated from Service or otherwise qualified for and
received (or has had a Beneficiary receive) a complete distribution of his or
her Account Balance from the Plan, shall not make further Deferrals of
Compensation effective as of the first day of the Plan Year following the Plan
Year in which the Participant ceases to be an Eligible Employee. Such individual
may otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero, and during such time may continue to make investment
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

3.3
Reemployment. If a former Eligible Employee is rehired by an Employer and is
again selected as eligible to participate in the Plan, he or she shall reenter
the Plan on the first day of any Plan Year commencing after the date he or she
is selected in accordance with the provisions of Section 3.1. If such individual
meets the requirements of Treas. Reg. §1.409A-2(a)(7) as of such reentry date,
he or she will be treated as initially eligible to participate in the Plan for
purposes of Section 4.2(a). Such Eligible Employee’s reentry into the Plan shall
have no impact on any distributions that have been made or are being made in
accordance with Article VI. Any amounts previously forfeited from the
Participant’s Accounts pursuant to this Plan shall not be restored or reinstated
upon the Participant’s subsequent reentry into the Plan.

3.4
Adoption by Affiliates. An employee of an Affiliate may not become a Participant
in the Plan unless the Affiliate has become an Adopting Employer. An Affiliate
may become an Adopting Employer only by adopting the Plan with the approval of
the Board of Directors or the Compensation Committee (or their respective
authorized delegates). By adopting this Plan, the Adopting Employer shall be
deemed to have agreed to assume the obligations and liabilities imposed upon it
by this Plan, agreed to comply with all of the other terms and provisions of
this Plan, delegated to the Committee the power and responsibility to administer
this Plan with respect to the Adopting Employer’s Employees, and delegated to
the Company (by action of the Board of Directors or the Compensation Committee,
or their respective authorized delegates) the full power to amend or terminate
this Plan with respect to the Adopting Employer’s Employees.

ARTICLE IV
Deferrals
4.1
Deferral Elections, Generally.

(a)
A Participant may elect to make Deferrals of Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee, and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2 and Code Section 409A. A Compensation Deferral
Agreement that is not timely filed with respect to a service period or component
of Compensation shall be considered void, and shall have no effect with respect
to such service period or Compensation. The Committee may accept or reject any
Compensation Deferral Agreement and may modify it as necessary to comply with
Section 2.19 prior to the date the election becomes irrevocable under the rules
of Section 4.2.

(b)
A Participant shall specify on his or her Compensation Deferral Agreement the
amount of the Deferral for the Plan Year, and whether to allocate the Deferral:
(i) to the Separation from Service Account, (ii) to or among one or more
Specified Date Accounts, or (iii) among the Separation from Service Account and
one or more Specified Date Accounts. If no allocation is indicated, or if an
invalid allocation is made (such as a Deferral allocated to a Specified Date
Account with a distribution date occurring in the same calendar year as the Plan
Year to which the Deferral election refers), the Deferral shall be allocated to
the Separation from Service Account. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to his or
her benefits, including his or her Separation from Service Benefit and Specified
Date Benefit(s). If the Payment Schedule for a Separation from Service Benefit
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be in a single lump sum and the distribution will be made in the first 60
days of the calendar year that follows the calendar year of the Participant’s
Separation from Service. Notwithstanding the foregoing, if a Participant is a
Specified Employee on the date of such Participant’s Separation from Service, a
distribution based on a Separation of Service will be made no earlier than the
first day of the seventh calendar month following the calendar month in which
the Separation from Service occurs and then otherwise in accordance with the
applicable distribution schedule.

4.2
Timing Requirements for Compensation Deferral Agreements.

(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, he or she shall have up to
30 days following the date on which he or she becomes eligible to participate in
the Plan, to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during or after such Plan Year following the date such
agreement becomes irrevocable. A completed Compensation Deferral Agreement
described in this paragraph shall become irrevocable upon the end of such 30-day
period, or upon a shorter period as determined by the Committee. The
determination of whether an Eligible Employee may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treas. Reg. §1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned for services performed after the date the Compensation
Deferral Agreement becomes irrevocable. Any Compensation Deferral Agreement
under this subsection (a) shall satisfy the requirements of Treas. Reg.
§1.409A-2(a)(7).
(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31st of the calendar year prior to the calendar year in
which the Compensation to be deferred is earned, or such earlier deadline
determined by the Committee in its discretion. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation no later than December 31st of the calendar year prior to the
calendar year in which such Compensation is earned.

(c)
Fiscal Year Compensation. To the extent permitted by the Committee, Participants
may file a Compensation Deferral Agreement with respect to Fiscal Year
Compensation no later than the last day of the Fiscal Year that immediately
precedes the Fiscal Year (or the first Fiscal Year, as applicable) in which any
services are performed by the Participant for which such Fiscal Year
Compensation is payable. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Fiscal Year Compensation
no later than the last day of the Fiscal Year that immediately precedes the
Fiscal Year (or the first Fiscal Year, as applicable) in which any services are
performed by the Participant for which such Fiscal Year Compensation is payable.

(d)
Performance-Based Compensation. To the extent permitted by the Committee,
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

(a)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

(b)
the amount of the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the date on which the deadline for filing
such election occurs. The Committee shall determine the deadline for filing such
an election in compliance with Code Section 409A. Any Compensation Deferral
Agreement under this subsection (d) shall satisfy the requirements of Treas.
Reg. §1.409A-2(a)(8).
(d)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Treas. Reg. §1.409A-1(b)(4) may be deferred in accordance
with the rules of Article VII, applied as if the date the Substantial Risk of
Forfeiture lapses is the date on which payments were originally scheduled to
commence. Any Compensation Deferral Agreement under this subsection (e) shall
satisfy the requirements of Treas. Reg. §1.409A-2(a)(4).

(e)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable on such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
12-month service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. §1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. §1.409A-3(i)(5)), the Compensation Deferral Agreement will be
void unless it would be considered timely under another rule described in this
Section. Any Compensation Deferral Agreement under this subsection (f) shall
satisfy the requirements of Treas. Reg. §1.409A-2(a)(5).

(f)
Deferral Elections Generally. Deferral elections under the Plan are effective
for a single Plan Year (or Fiscal Year, as the case may be); new elections must
be made in order to defer Compensation during the following Plan Year (or Fiscal
Year).

4.3
Allocation of Deferrals. The Committee may, in its discretion, establish a
specific deferral period for each Specified Date Account.

4.4
Deductions from Compensation. The Committee shall have the authority to
determine the payroll practices under which any component of Compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant’s Compensation.

4.5
Vesting. Participant Deferrals shall be 100% vested at all times.

4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferral
election: (a) for the balance of the Plan Year (or Fiscal Year, as the case may
be with respect to Fiscal Year Compensation) in which an Unforeseeable Emergency
(as defined in Section 2.51) occurs in accordance with Treas. Reg.
§1.409A-3(j)(4)(viii), (b) if the Participant receives a hardship distribution
under the 401(k) Plan or any other qualified 401(k) plan maintained by an
Affiliate in accordance with Treas. Reg. §1.401(k)-1(d)(3) (relating to
in-service distributions of 401(k) plan elective contributions as a result of an
immediate and heavy financial need), in accordance with Treas. Reg.
§1.409A-3(j)(4)(viii), or (c) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph) in accordance
with Treas. Reg. §1.409A-3(j)(4)(xii).

ARTICLE IV
Discretionary Contributions
5.1
Discretionary Contributions. A Participating Employer may credit one or more
Discretionary Contributions to a Participant’s Account in such amounts and at
such times as are determined by the Committee from time to time in its sole
discretion. Any such amounts shall be credited at the sole discretion of the
Committee, and the fact that a Discretionary Contribution is credited in one
year shall not obligate the Participating Employer or the Committee to continue
to make such Discretionary Contributions in subsequent years. Any such
Discretionary Contributions shall be subject to the approval of the Board of
Directors or the Compensation Committee to the extent required by applicable
law. Neither the Participating Employer nor the Committee shall have any
obligation to make any such Discretionary Contributions or to make them on a
consistent basis among similarly-situated Participants. Any Discretionary
Contributions credited to a Participant’s Account pursuant to this Section shall
be credited on a date or dates to be determined by the Committee in its sole and
absolute discretion, and the crediting date or dates may be different for
different Participants. Unless the context clearly indicates otherwise, a
reference to Discretionary Contributions shall include Earnings attributable to
such contributions. Any Discretionary Contribution will be credited to the
Account(s) determined by the Committee in its discretion, and the Committee must
specify the Account(s) on or before the date on which the Participant obtains a
legally binding right to such Discretionary Contribution.

5.2
Vesting of Discretionary Contributions. A Participant shall be vested in his or
her Discretionary Contributions described in this Section 5.1, if any, in
accordance with the vesting schedules established by the Committee in its
discretion, at the time such amount is first credited to the Participant’s
Account under this Plan. The Committee may, at any time, in its sole and
absolute discretion (subject to any approval by the Board of Directors or the
Compensation Committee required by applicable law), increase a Participant’s
vested interest in a Discretionary Contribution. Notwithstanding the foregoing,
all Discretionary Contributions shall become 100% vested upon the occurrence of
the earliest of: (i) the death of the Participant prior to Separation from
Service, (ii) the Disability of the Participant prior to Separation from
Service, or (iii) a Change in Control prior to Separation from Service. The
portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section shall
be forfeited immediately following the Separation from Service.

ARTICLE V
Benefits
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:

(a)
Separation from Service Benefit. Except as provided in Section 6.1(e) below,
upon the Participant’s Separation from Service, he or she shall be entitled to a
Separation from Service Benefit. The Separation from Service Benefit shall be
equal to the vested portion of the Participant’s Separation from Service Account
and any Specified Date Accounts with respect to which payments have not yet
commenced at the time of the Separation from Service, based on the value of
those Accounts as of the end of the calendar month next preceding the calendar
month of distribution. Payment of the Separation from Service Benefit will be
made (or begin in the case of installments) according to the Participant’s
election: (i) in the first 60 days of the calendar year that follows the end of
the calendar year in which the Separation from Service occurs, or (ii) the first
anniversary of the date specified in the immediately preceding (i).
Notwithstanding the foregoing, if a Participant is a Specified Employee on the
date of such Participant’s Separation from Service, and elects to receive or
begin receiving the distribution before the date that is 6 months following the
Separation from Service, such distribution will be made or begin on the first
day of the seventh calendar month following the calendar month in which the
Separation from Service occurs. If the Separation from Service Benefit is to be
paid in the form of installments, any subsequent installment payments will be
paid on the anniversary of the date such payments commence.

(b)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, and has not experienced a Separation from Service prior to the
designated distribution date of such Specified Date Accounts, he or she shall be
entitled to a Specified Date Benefit with respect to each such Specified Date
Account. The Specified Date Benefit shall be equal to the vested portion of the
Specified Date Accounts, based on the value of those Accounts as of the end of
the calendar month next preceding the calendar month of distribution. Payment of
the Specified Date Benefit will be made (or begin in the case of installments)
in the first 60 days of the calendar year specified in his or her Compensation
Deferral Agreement.

(c)
Disability Benefit. In the event that a Participant becomes Disabled, he or she
shall be entitled to a Disability Benefit. The Disability Benefit shall be equal
to the vested portion of all of the Participant’s Accounts. The payment date for
the Disability Benefit shall be as soon as administratively practical on or
after the first Business Day of the calendar month next following the calendar
month in which the Committee determined that the Participant has become
Disabled, and the Disability Benefit shall be based on the value of the Accounts
as of the last day of the calendar month in which the Committee makes a
determination as to the Participant’s Disability. The Disability Benefit shall
be paid in a single lump sum.

(d)
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of all of the Participant’s Accounts. The payment
date for the Death Benefit shall be as soon as administratively practical on or
after the first Business Day of the calendar month next following the calendar
month in which the Committee is notified of, and provided reasonably
satisfactory proof of, the Participant’s death, and the Account(s) will be
valued as of the end of the calendar month in which such notification and proof
are received. The Death Benefit shall be paid in a single lump sum.

Each Participant may, pursuant to such procedures as the Committee may specify,
designate one or more Beneficiaries in connection with the Plan. If a
Participant is married and names someone other than his or her spouse as a
primary Beneficiary with respect to any portion of his or her Accounts, spousal
consent shall be required to be provided in a form designated by the Committee,
executed by such Participant’s spouse and returned to the Committee. A
Participant may change or revoke a Beneficiary designation by delivering to the
Committee a new designation (or revocation). Any designation or revocation shall
be effective only if it is received in proper form by the Committee. However,
when so received, the designation or revocation shall be effective as of the
date the notice is executed (whether or not the Participant still is living),
but without prejudice to any Employer on account of any payment made before the
change is recorded. The last effective designation received by the Committee
shall supersede all prior designations. If a Participant dies without having
effectively designated a Beneficiary, or if no Beneficiary survives the
Participant, the Death Benefit shall be payable (i) to his or her surviving
spouse, or (ii) if the Participant is not survived by his or her spouse, to his
or her estate. A former spouse shall have no interest under the Plan, as
Beneficiary or otherwise, unless the Participant designates such person as a
Beneficiary after dissolution of the marriage, except to the extent provided
under the terms of a domestic relations order as described in Code Section
414(p)(1)(B).
(e)
Change in Control Benefit. Notwithstanding Section 6.1(a), in the event a
Participant experiences a Separation from Service within one year following a
Change in Control, the Participant shall be entitled to a Change in Control
Benefit. The Change in Control Benefit shall be equal to the vested portion of
all of the Participant’s Accounts. Payment of the Change in Control Benefit will
be made as soon as administratively practical on or after the first Business Day
of the calendar month next following the calendar month in which the Separation
of Service (within one year following a Change in Control) takes place.
Notwithstanding the foregoing, if a Participant is a Specified Employee on the
date of such Participant’s Separation from Service, a distribution based on a
Separation from Service will be made no earlier than as allowed under Treas.
Reg. Sections 409A-1(c)(3)(v) and 1.409A-3(i)(2).

(f)
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant is faced
with an Unforeseeable Emergency permitting an emergency payment shall be
determined by the Committee based on the relevant facts and circumstances of
each case, but, in any case, a distribution on account of Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
reimbursed through insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Deferrals under this Plan. If an
emergency payment is approved by the Committee, the amount of the payment shall
not exceed the amount reasonably necessary to satisfy the need, taking into
account the additional compensation that is available to the Participant as the
result of cancellation of Deferrals under the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the vested portion of the Participant's Specified Date Accounts,
beginning with the Specified Date Account with the latest payment commencement
date. Emergency payments shall be paid in a single lump sum within the 90-day
period following the date the payment is approved by the Committee. No
Participant may receive more than one distribution on account of an
Unforeseeable Emergency in any Plan Year. A Participant who receives a
distribution on account of an Unforeseeable Emergency, and who is still employed
by an Employer shall be prohibited from making Deferrals for the remainder of
the Plan Year (or Fiscal Year, as the case may be with respect to Fiscal Year
Compensation) in which the distribution is made.

(g)
Code Section 409A. Notwithstanding anything to the contrary contained in this
Plan, any provision that would cause the Plan to fail to satisfy Code Section
409A will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Code Section 409A).

(h)
Forfeiture of Unvested Account Balances. Unless otherwise set forth herein or as
determined by the Committee, the unvested portion of a Participant’s Accounts
shall be forfeited upon the occurrence of the Participant’s Separation from
Service, the Participant’s death, the Participant’s Disability or the occurrence
of a Change in Control.

6.2
Form of Payment.

(a)
Separation from Service Benefit.

(i)
A Participant who is entitled to receive a Separation from Service Benefit shall
receive payment of such benefit in a single lump sum, unless the Participant
elects an alternate form of payment on the initial Compensation Deferral
Agreement upon which an allocation of Deferrals is made to the Separation from
Service Account.

(ii)
Permissible alternate forms of payment for the Separation from Service Benefit
are: (A) substantially equal annual installments over a period of two to ten
years, as elected by the Participant, or (B) a lump sum payment of a designated
percentage of the Separation from Service Benefit, with the balance paid in
substantially equal annual installments over a period of two to ten years, as
elected by the Participant.

(b)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the Account was established to have the Specified Date Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant.

Notwithstanding any Specified Date election of a Participant, if a Participant
Separates from Service before distributions with respect to one or more
Specified Date Accounts have commenced, dies or becomes Disabled, all such
Accounts shall be paid in a single lump sum, in accordance with the time of
payment applicable to the Participant’s Separation from Service Benefit, Death
Benefit, or Disability Benefit (as applicable). With respect to Specified Date
Account Balances that have commenced to be paid in installment payments prior to
the date of the Separation from Service, such Specified Date Accounts shall
continue to be paid in accordance with the form of payment election applicable
to the Specified Date Account.
(c)
Disability Benefit. In the event of the Participant’s Disability, he or she
shall be entitled to a Disability Benefit as set forth in Section 6.1(c). The
Disability Benefit shall be payable in a single lump sum.

(d)
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit as set forth in Section
6.1(d). The Death Benefit shall be payable in a single lump sum.

(e)
Change in Control Benefit. In the event a Participant experiences a Separation
from Service within one year following a Change in Control, he or she shall be
entitled to a Change in Control Benefit as set forth in Section 6.1(e). The
Change in Control Benefit shall be payable in a single lump sum.

6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. §1.409A-3(j)(4). The Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. §1.409A-2(b)(7). Subject to
the following sentence, if the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid only in a single lump sum, and such
amounts will be subtracted from the Participant’s Accounts. Any domestic
relations order will have effect under the Plan only if the Committee determines
that it complies with such policies and procedures as the Committee (in its
discretion) may specify from time to time.

6.4
Distributions Treated as Made Upon a Designated Event. If the Company fails to
make any distribution on account of any of the events listed in Section 6.1,
either intentionally or unintentionally, within the time period specified in
Section 6.2, but the payment is made within the same calendar year, such
distribution will be treated as made within the time period specified in Section
6.2 pursuant to Treas. Reg. §1.409A-3(d). In addition, if a distribution is not
made due to a dispute with respect to such distribution, the distribution may be
delayed in accordance with Treas. Reg. §1.409A-3(g).

6.5
Deductibility. All amounts distributed from the Plan are intended to be
deductible by the Company or a Participating Employer. If the Committee
determines in good faith that all or a portion of any distribution will not be
deductible by the Company or a Participating Employer solely by reason of the
limitation under Section 162(m) of the Code, then such distribution to the
Participant will be delayed until the first year in which it is deductible.

ARTICLE VI
Modifications to Payment Schedules
7.1
Participant’s Right to Modify. A Participant may modify any or all of the
Payment Schedules with respect to the Participant’s Separation from Service
Account or Specified Date Account(s), consistent with the permissible Payment
Schedules available under the Plan, provided such modification complies with the
requirements of this Article VII and Code Section 409A and Treas. Reg.
§1.409A-2(b). Modifications of Payment Schedules with respect to Accounts not
explicitly identified in the immediately preceding sentence are not permissible
under the Plan.

7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification in accordance with Treas. Reg. §1.409A-2(b)(1)(iii).

7.3
Date of Payment under Modified Payment Schedule. The date on which payments are
to commence under the modified Payment Schedule must be no earlier than five
years after the date on which payment would have commenced under the original
Payment Schedule (or, in the case of installment payments treated as a single
payment, five years after the first amount was scheduled to be paid) in
accordance with Treas. Reg. §1.409A-2(b)(1)(ii). Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.

7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and shall not become
effective until 12 months after such date in accordance with Treas. Reg.
§1.409A-2(b)(1)(i).

7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VII
Valuation of Account Balances; Investments
8.1
Valuation. Deferrals shall be credited to the appropriate Account(s) on or about
the date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Discretionary Contributions shall be credited
at the time or times determined by the Committee in its sole discretion.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

8.2
Adjustment for Earnings. Each Account will be adjusted to reflect Earnings on
each Business Day. Adjustments shall reflect the net earnings, gains, losses,
expenses, appreciation and depreciation associated with the investment option
for the deemed investment of each portion of the Account allocated to such
option (“investment allocation”).

8.3
Investment Options. The options for the deemed investment of Accounts will be
determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add, remove or substitute investment options from the Plan from
time to time; provided however, that any such additions, removals or
substitutions of investment options shall not be effective with respect to any
period prior to the effective date of such change. In addition, following a
Change in Control, the Committee may add or remove an investment option,
provided however, that (i) any decision to add or remove an investment option
shall be made in good faith, and (ii) there shall at all times be no less than
the number of investment options that existed immediately prior to the Change of
Control.

8.4
Investment Allocations. Notwithstanding anything else in this Plan to the
contrary, a Participant’s investment allocation constitutes a deemed, not
actual, investment among the investment options comprising the investment menu.
At no time shall a Participant have any real or beneficial ownership in any
investment option included in the investment menu, nor shall the Participating
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

A Participant shall specify a deemed investment allocation for each of his or
her Accounts in accordance with procedures established by the Committee in its
discretion and from time to time. Unless otherwise determined by the Committee,
(a) allocation among the investment options must be designated in increments of
1%, and (b) the Participant’s investment allocation will become effective on the
same Business Day or, in the case of investment allocations received after a
time specified by the Committee, the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.
8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be deemed
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee in its discretion.

8.6
No Warranties. Neither the Company nor the Committee warrants or represents that
the value of any Participant’s Account will increase. Each Participant assumes
the risk in connection with the deemed investment of his or her Accounts.

ARTICLE VIII
Administration
9.1
Plan Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan, including the authority and ability to delegate
administrative functions to a third party. Claims for benefits shall be filed
with the Committee and resolved in accordance with the claims procedures in
Article XII.

9.2
Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

9.3
Powers of Committee. The Committee shall have all powers and discretionary
authority necessary or appropriate to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not by
way of limitation, the following powers and discretionary authority:

(a)
To interpret and determine the meaning and validity of the provisions of the
Plan, and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan, or any amendment thereto;

(b)
To determine any and all considerations affecting the eligibility of any
Employee to become a Participant or remain a Participant in the Plan;

(c)
To cause one or more separate Accounts to be maintained for each Participant;

(d)
To cause Deferrals and Discretionary Contributions, if applicable, as well as
deemed Earnings thereon, to be credited to Participants’ Accounts;

(e)
To establish and revise an accounting method or formula for the Plan;

(f)
To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

(g)
To employ such counsel, agents, and advisers, and to obtain such legal, clerical
and other services, as it may deem necessary or appropriate in carrying out the
provisions of the Plan;

(h)
To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;

(i)
To arrange for periodic distribution to each Participant of a statement of
benefits accrued under the Plan;

(j)
To publish a claims and appeal procedure satisfying the minimum standards of
Section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims;

(k)
To determine the form, manner and time for making elections under the Plan
(provided that the deadlines prescribed by the Committee may be earlier, but not
later, than the deadlines otherwise specified in the Plan);

(l)
To delegate to any one or more of its members or to any other person, severally
or jointly, the authority to perform for and on behalf of the Committee one or
more of the functions of the Committee under the Plan; and

(m)
To decide all issues and questions regarding Account balances, and the time,
form, manner, and amount of distributions to Participants.

9.4
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company immediately prior to the Change in Control (the “Ex-CEO”) shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

After a Change in Control, no member of the Committee may be removed (and/or
replaced) by the Company without the consent of either (a) 2/3 of the members of
the Board of Directors and a majority of Participants and Beneficiaries with
Account Balances or (b) the Ex-CEO or, in the event the Ex-CEO is no longer a
Participant, his or her appointee who is a Participant.


The Participating Employers shall, with respect to the Committee identified
under this Section: (a) directly pay all reasonable expenses and fees of the
Committee (or promptly reimburse the Committee, with all such reimbursements to
be made in a manner that avoids subjecting the Committee to any taxes, costs or
income inclusion under Code Section 409A), (b) indemnify the Committee
(including individuals serving as Committee members) in accordance with Section
9.6, and (c) supply full and timely information to the Committee on all matters
related to the Plan, Participants, Beneficiaries and Accounts as the Committee
may reasonably require.


9.5
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes or other amounts required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.

9.6
Indemnification. The Participating Employer shall indemnify and hold harmless
each employee, officer, member of the Board of Directors, member of the
Compensation Committee, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Compensation
Committee and its agents, and the Committee and its agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or her or it (including but not limited to reasonable
attorneys’ fees) which arise as a result of his or her or its actions or failure
to act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by the Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any individual or entity if his or her or its
actions or failure to act were not taken or omitted in good faith. Further, the
Participating Employer shall have the right to direct and control any settlement
or compromise of any action under this Section 9.6.

9.7
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.

9.8
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final, conclusive and binding upon all persons having any
interest in the Plan, and shall be given the maximum deference permitted by law.

9.9
Eligibility to Participate. No member of the Committee who also is an Eligible
Director or Eligible Employee shall be excluded from participating in the Plan,
but as a member of the Committee, he or she shall not be entitled to act or pass
upon any matters pertaining specifically to his or her own Account.

9.10
Administrative Expenses. All expenses incurred in the administration of the Plan
by the Committee, or otherwise, including legal fees and expenses, shall be paid
and borne by the Participating Employers.

9.11
Non-Uniform Treatment. The Committee’s determinations under the Plan need not be
uniform and any such determinations may be made selectively among Participants.

ARTICLE IX
Amendment and Termination
10.1
Termination. The Company and each other Participating Employer intend to
continue the Plan indefinitely, and to maintain each Participant’s Account until
it is scheduled to be paid to him or her in accordance with the provisions of
the Plan. However, the Plan is voluntary on the part of the Company and the
other Participating Employers, and the Participating Employers do not guarantee
to continue the Plan. Accordingly, the Company reserves the right to discontinue
its sponsorship of the Plan (or the sponsorship of another Participating
Employer) and/or to terminate the Plan at any time with respect to any or all of
the participating Eligible Employees, by action of the Board of Directors. Upon
the termination of the Plan with respect to any Participating Employer, the
participation of the affected Participants who are employed by that
Participating Employer shall terminate. However, after the Plan termination, the
Account Balances of such Participants shall continue to be credited with
Deferrals attributable to a deferral election that was in effect prior to the
Plan termination to the extent deemed necessary to comply with Code Section 409A
and related Treasury Regulations, and additional amounts shall continue to
credited or debited to such Participants’ Account Balances pursuant to Article
VIII. The investment options available to Participants following the termination
of the Plan shall be comparable in number and type to those investment options
available to Participants in the Plan Year preceding the Plan Year in which the
Plan termination is effective. In addition, following a Plan termination,
Participant Account Balances shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan. Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Company may provide that, upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by the Company deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

10.2
Amendments.

(a)
The Company, by action taken by the Board of Directors or its authorized
delegates, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a Separation from Service on such date). The
Compensation Committee or its authorized delegates shall have the authority to
amend the Plan for the purpose of: (i) conforming the Plan to the requirements
of law (which amendments, notwithstanding any provisions in this Section 10.2 to
the contrary, may also be made without the consent of any Participant or any
other individual or entity), (ii) facilitating the administration of the Plan,
(iii) clarifying provisions based on the Compensation Committee’s (or its
delegates’) interpretation of the document, and (iv) making such other
amendments as the Board of Directors or its authorized delegates may authorize.

(b)
Notwithstanding anything to the contrary in the Plan, if and to the extent the
Compensation Committee or its authorized delegates shall determine that the
terms of the Plan may result in the failure of the Plan, or amounts deferred by
or for any Participant under the Plan, to comply with the requirements of Code
Section 409A, or any applicable regulations or guidance promulgated by the
Secretary of the Treasury in connection therewith, the Compensation Committee or
its authorized delegates shall have authority to take such action to amend,
modify, cancel or terminate the Plan (effective with respect to all Employers)
or distribute any or all of the vested amounts deferred by or for a Participant,
as it deems necessary or advisable, including without limitation:

(i)
Any amendment or modification of the Plan to conform the Plan to the
requirements of Code Section 409A or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).    

(ii)
Any cancellation or termination of any unvested interest in a Participant’s
Accounts without any payment to the Participant.

(iii)
Any cancellation or termination of any vested interest in any Participant’s
Accounts, with immediate payment to the Participant of the amount otherwise
payable to such Participant.

(iv)
Any such amendment, modification, cancellation, or termination of the Plan that
may adversely affect the rights of a Participant without the Participant’s
consent.

ARTICLE X
Informal Funding
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in any assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employers.

11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employers or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

ARTICLE XI
Claims
12.1
Claim Procedure. A Participant or Beneficiary (the “Claimant”) must file with
the Committee a written claim for Plan benefits if the Claimant believes he or
she has not received the benefits he or she is entitled to receive.

(a)
In General. Notice of a denial of a claim for benefits (other than benefits due
to Disability) will be provided by the Committee to the Claimant within 90 days
after the Committee’s receipt of the Claimant’s written claim for benefits,
provided that the Committee, in its discretion, may determine that an additional
90-day extension is warranted if it needs additional time to review the claim
due to special circumstances. In such event, the Committee shall notify the
Claimant prior to the end of the initial 90-day period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision.

(b)
Disability Claims. Notice of a denial of a claim for benefits due to Disability
(a “Disability Claim”) will be provided within 45 days of the Committee’s
receipt of the Claimant’s Disability Claim. If the Committee determines that it
needs additional time to review the Disability Claim due to matters beyond the
control of the Committee, the time period for making a determination may be
extended for up to 30 days. In such event, the Committee will provide the
Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30 day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30 day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline

(c)
Contents of Notice. If a Claimant’s request for benefits is denied, the notice
of denial shall be in writing and shall contain the following information:

(i)
The specific reason or reasons for the denial in plain language;

(ii)
A specific reference to the pertinent Plan provisions on which the denial is
based;

(iii)
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
An explanation of the claims review procedures and the time limits applicable to
such procedures;

(v)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination upon review; and

(vi)
In the case of a complete or partial denial of a Disability Claim, the notice
shall provide a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol or
other similar criterion that was relied upon in making the decision.

12.2
Appeal of Denied Claims.

(a)
In General. A Claimant whose claim (other than a Disability Claim) has been
wholly or partially denied shall be entitled to appeal the claim denial by
filing a written appeal to the Committee within 60 days after Claimant’s receipt
of the Committee’s decision denying the claim. Any claim filed more than 60 days
after Claimant’s receipt of the decision will be untimely. A Claimant who timely
appeals a denied claim will have the opportunity, upon request and free of
charge, to have reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s appeal. The Claimant may submit
written comments, documents, records and other information relating to his or
her claim with the appeal. The Committee will review all comments, documents,
records and other information submitted by the Claimant relating to the claim,
regardless of whether such information was submitted or considered in the
initial claim determination. The Committee shall make a determination on the
appeal within 60 days after receiving the Claimant’s written appeal, provided
that the Committee may determine that an additional 60-day extension is
necessary due to special circumstances, in which event the Committee shall
notify the Claimant prior to the end of the initial 60-day period that an
extension is needed, the reason therefor and the date by which the Committee
expects to render a decision.

(b)
Disability Claims. An appeal of a denied Disability Claim must be filed in
writing with the Committee no later than 180 days after receipt of the written
notification of such claim denial. The review shall be conducted by the
Committee (exclusive of the person who made the initial adverse decision or such
person’s subordinate). In reviewing the appeal, the Committee shall: (i) not
afford deference to the initial denial of the Disability Claim, (ii) consult a
medical professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s Disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual and (iii)
identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Committee shall make its decision
regarding the merits of the denied Disability Claim within 45 days following
receipt of the appeal (or within 90 days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Committee expects to render the determination on review.
Following its review of any additional information submitted by the Claimant,
the Committee shall render a decision on its review of the denied Disability
Claim.

(c)
Contents of Notice. If the Claimant’s appeal is denied in whole or part, the
Committee shall provide written notice to the Claimant of such denial. The
written notice shall include the following information:

(i)
The specific reason or reasons for the denial;

(ii)
A specific reference to the pertinent Plan provisions on which the denial is
based;

(iii)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim;

(iv)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA; and

(v)
For the denial of a Disability Claim, the notice will also include a statement
that the Committee will provide, upon request and free of charge, (A) any
internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (B) any medical opinion relied upon to make the decision
and (C) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.

12.3
Relevance. For purposes of Section 12.1 and Section 12.2, documents, records, or
other information shall be considered “relevant” to a Claimant’s claim for
benefits if such documents, records or other information:

(a)
were relied upon in making the benefit determination;

(b)
were submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such documents, records or other
information were relied upon in making the benefit determination; or

(c)
demonstrate compliance with the administrative processes and safeguards required
pursuant to Section 12.1 and Section 12.2 regarding the making of the benefit
determination.

12.4
Six Month Deadline for Filing Suit. A Claimant dissatisfied with the Committee’s
decision upon appeal under Section 12.2 must file any lawsuit challenging that
decision no later than six months after the Committee mails the notice of
denial, regardless of any state or federal statues establishing provisions
relating to limitations on actions. Any suit brought more than six months after
the denial on appeal shall be deemed untimely. In ruling on any such suit, the
court shall uphold the Committee’s determinations unless they constitute an
abuse of discretion or fraud. No Claimant may institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan until he or she
first has exhausted the procedures set forth in Sections 12.1 and 12.2.

12.5
Decisions of Committee. All actions, interpretations, and decisions of the
Committee shall be conclusive and binding on all persons, and shall be given the
maximum deference permitted by law.

ARTICLE XII
General Provisions
13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

A Participating Employer may assign any or all of its liabilities under this
Plan in connection with any restructuring, recapitalization, sale of assets or
other similar transactions affecting such Participating Employer without the
consent of the Participant or any other individual or entity.
13.2
No Legal or Equitable Rights or Interest. No Participant or other person or
entity shall have any legal or equitable rights or interest in this Plan that
are not expressly granted in this Plan. Participation in this Plan does not give
any person any right to be retained in the service of a Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved.

13.3
No Guarantee of Tax Consequences. While the Plan is intended to provide U.S.
income tax deferral for Participants, the Plan is not a guarantee that the
intended tax deferral will be achieved. Participants are solely responsible and
liable for the satisfaction of all taxes, costs and penalties that may arise in
connection with this Plan (including any taxes arising under Code Section 409A).
No Participating Employer or any of their directors, officers or employees shall
have any obligation to indemnify or otherwise hold any Participant harmless from
any such taxes, penalties or costs. No Participating Employer makes any
representations or warranties as to the tax consequences to a Participant or a
Participant’s Beneficiary(ies) resulting from eligibility for, or participation
in, the Plan.

13.4
No Effect on Service. Neither the establishment or maintenance of the Plan, the
making of any Deferrals nor any action of a Participating Employer or the
Committee, shall be held or construed to confer upon any individual: (a) any
right to be continued as an employee or (b) upon dismissal, any right or
interest in any specific assets of any Participating Employer or the Committee
other than as provided in the Plan. Each Participating Employer expressly
reserves the right to discharge any employee at any time, with or without cause.
Nothing contained herein shall be construed to constitute a contract of
employment between an Employee and any Participating Employer.

13.5
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

LIONS GATE ENTERTAINMENT INC.
2700 COLORADO AVENUE
SANTA MONICA, CA 90404
ATTN: GENERAL COUNSEL


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.
13.6
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.7
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.8
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored to the extent permitted
by Code Section 409A.

13.9
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (a) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(b) to the conservator or committee or, if none, to the person having custody of
an incompetent payee. Any such distribution shall fully discharge the Committee,
the Participating Employers, and the Plan from further liability on account
thereof.

13.10
Governing Law. The provisions of the Plan shall be construed, administered and
enforced in accordance with ERISA, and to the extent not preempted by ERISA,
with the laws of the State of California (other than California’s conflict of
laws provisions).

13.11
Compliance with Code Section 409A. This Plan is intended to be administered in
compliance with Code Section 409A and each provision of the Plan shall be
interpreted, to the extent possible, to comply with Code Section 409A.



IN WITNESS WHEREOF, the undersigned executed this Plan as of the day of , 2018.




LIONS GATE ENTERTAINMENT INC.




________________________________ (Signature)


By: ________________________________ (Print Name)


Its: ________________________________ (Title)








    